PER CURIAM.
J.M.C. was convicted of resisting an officer without violence as a result of his behavior while the officer was giving him a trespass warning. He raises a single issue: whether one element of the crime, that the officer be engaged in the lawful execution of a legal duty, is satisfied when the officer is giving a trespass warning. We affirm the conviction; however, there is no majority agreement on the basis on which to affirm. Hence, there are two specially concurring opinions and a dissent.
KLEIN, J. and REYES, ISRAEL U., Associate Judge, concur specially with opinions.
SHAHOOD, C.J., dissents with opinion.